DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-20 responded on March 03, 2022 are pending,  claims 1-7, 9-16 and 20 are amended.
Response to Arguments
Applicant’s arguments, see pg. 1, filed March 03, 2022, with respect to claim 14 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §101 has been withdrawn. 
Applicant’s arguments, see pg. 1, filed March 03, 2022, with respect to claim 1, 14-16, and 20 have been fully considered and are persuasive.  The objection of Jan 04 2022 has been withdrawn. 
Applicant’s arguments, see pg. , filed March 03, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 35 U.S.C. §1 has been withdrawn. 
Applicant's arguments, see pg. 3-4, filed March 03, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued that Mitsubishi does not disclose the position of 4 reference signals. Mitsubishi discloses a sequence of symbol by using Alamouti based k1 and k2 = (p -1- k1) mod M and quadruplets MCS in annex B. the quadruplets coding would require four reference signals (LTE suggest 1, 2 or 4) for channel estimation. Since symbol is generated based on Alamouti based sequence, the insertion location would have to match the sequence. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi Electrical et al. (3GPP TSG-RAN WG1 RAN1#88, R1-1701925, hereinafter "Mitsubishi") in view of Okamura (EP 3 832 923 A1, hereinafter "Okamura").
Regarding claim 1, Mitsubishi discloses a method for inserting K - of a first, a second, a third and a fourth Reference Signals in a radio signal to be transmitted over a wireless communication system (Mitsubishi, [0076] DMRS needed to be inserted for estimation with QPSK, 16 QAM and 64 QAM modulation rate), said radio signal being emitted by an emitter comprising at least two transmit antennas, each transmit antenna being configured for transmitting on at least an even number M, strictly greater than 1, of different frequencies, and K being a strictly positive integer smaller than or equal to M/2 (Mitsubishi, sec 2.1 M is the number of allocated subcarriers (DFT precoder size), when M’/2 where M’ is even, M’/2 would be integer and p is an even integer, usually chosen as closest possible to M/2 to minimize the distance between subcarriers carrying Alamouti precoded pairs, K has to be smaller than number of transmitted quadruplet bits), said radio signal being provided by:

    PNG
    media_image1.png
    144
    722
    media_image1.png
    Greyscale
with P1 and P2 predefined positive integers, such as P1+P2 is strictly smaller than M/2, p a
predefined integer and E is 1 or -1 and Xk * being the complex conjugate of Xk; (Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M’/2 to be integer with the number of symbols with the condition that P1 is zero)
- applying at least a M size DFT then a N size IDFT corresponding to a first transmit antenna, to the first block of M symbols to obtain a first single-carrier frequency division multiple access, SC-FDMA, symbol representing the first block of M symbols, said first SCFDMA symbol being of a given duration (Mitsubishi, sec. 2.1 M is the number of allocated subcarriers (DFT precoder size), Fig. 1 discloses a N size IDFT at Tx1 with a time domain (i.e. given duration));
- applying at least a M size DFT then a N size IDFT corresponding to a second transmit antenna, to the second block of M symbols to obtain a second single-carrier frequency division multiple access, SC-FDMA, symbol representing the second block of M symbols, said second SC-FD MA symbol being of the given duration (Mitsubishi, sec. 2.1 M is the number of allocated subcarriers (DFT precoder size), Fig. 1 discloses a N size IDFT at Tx2 with a time domain (i.e. given duration));
- transmitting during a time interval of the given duration, respectively on the first and second transmit antennas, simultaneously the first and second SC-FDMA symbols, into the radio signal (Mitsubishi, sec. 2.1 cyclic shift or phase ramp applied in the time domain (i.e. interval of given duration) conserve the peak to average power ratio of the input constellation and that the signal on the 2nd transmit antenna is a DFTsOFDM signal with the same PAPR as the one on the 1st transmit antenna);

    PNG
    media_image5.png
    119
    674
    media_image5.png
    Greyscale
(Mitsubishi, pg.2 
    PNG
    media_image6.png
    97
    775
    media_image6.png
    Greyscale
)
and for each i-th quadruplet out of L quadruplets of a first, a second, a third and a fourth Reference Signals among the K quadruplets (Mitsubishi, Fig. 5-6 transmitting with QPSK, 16-QAM and 64-QAM ):
- inserting the first Reference Signal such as samples of the first Reference Signal are in positions in the first SC-FD MA symbol dependent on a position ni of the symbol Xni in the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));

    PNG
    media_image7.png
    146
    718
    media_image7.png
    Greyscale
(Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS))
- inserting the third Reference Signal such as samples of the third Reference Signal are in positions in the second SC-FD MA symbol dependent on a position ni of the symbol Xni in the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));

    PNG
    media_image8.png
    140
    704
    media_image8.png
    Greyscale
(Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS)).
	Mitsubishi does not explicitly disclose the subcarrier shifted by P1. 
  	Okamura from the same field of endeavor discloses the subcarrier shifted by P1 (Okamura, [0123] Mapping of the modulation symbols of the DMRSs to the subcarriers #0 to #M-1 of the first transmitting antenna (Tx1) in Fig. 14 is similar to that in Fig. 12. Meanwhile, values mapped to the subcarriers #0 to #M-1 of Tx1 may be mapped to the subcarriers #0 to #M-1 of the second transmitting antenna (Tx2) in Fig. 14 at the user terminal while mapping positions are shifted in a frequency direction by a given offset).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and subcarrier offset disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
	Regarding claim 2, Mitsubishi discloses wherein for each quadruplet i, inserting the first, second, third and fourth Reference Signals is done by setting values of symbol Xni. and symbol X (M/2 +P1 +mod(-ni +P1 +p-1,Q) to respectively values representing the first and second Reference Signals of quadruplet i, before applying the precoder and the M size DFT corresponding to the first transmit antenna to the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS))
.
	Regarding claim 3, Mitsubishi discloses wherein for each quadruplet i, said method further comprises: inserting the first, second, third and fourth Reference Signals is done by: - setting values of symbol Xni and symbol X(M/2+P1+mod(-ni+P1+p-1,Q) to respectively values representing the first and second Reference Signals of quadruplet i, after applying the precoder to the first block of M symbols and before applying the M size DFT corresponding to the first transmit antenna to the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));
 - setting values of symbol Yni and symbol Y(M/2+P1+mod(-ni+P1+p-1,Q) to respectively values representing fourth and third Reference Signals of quadruplet i, before applying the M size DFT corresponding to the second transmit antenna to the second block (Mitsubishi, pg.2 
    PNG
    media_image6.png
    97
    775
    media_image6.png
    Greyscale
).
Mitsubishi does not explicitly disclose setting the values of the symbol Xni and of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  to 0 with i belong to [1;L], before applying the precoder to the first block of M symbols.
Okamura from the same field of endeavor discloses setting the values of the symbol Xni and of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  to 0 with i belong to [1;L], before applying the precoder to the first block of M symbols (Okamura, [0105-0106] The user terminal inserts 0 (zero) at positions corresponding to six subcarriers to which the M/2 symbols are not mapped and performs mapping to subcarriers #0 to #11 of the first transmitting antenna (Tx1) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and zero correlation sequence disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
Regarding claim 4, Mitsubishi discloses wherein for each quadruplet i, said method further comprises: inserting the first, second, third and fourth Reference Signals is done by: adding samples of the first Reference Signal and samples of the second Reference Signal to an output signal of the N size IDFT corresponding to the first transmit antenna, to obtain the first SC-FDMA symbol (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));
 - adding samples of the third Reference Signal and samples of the fourth Reference Signal to an output signal of the N size IDFT corresponding to the second transmit antenna, to obtain the second SC-FDMA symbol (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS)).
Mitsubishi does not explicitly disclose setting the values of the symbol Xni and of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  to 0 with i belong to [1;L], before applying the precoder and the first block of M symbols.
Okamura from the same field of endeavor discloses setting the values of the symbol Xni and of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  to 0 with i belong to [1;L], before applying the precoder and the first block of M symbols (Okamura, [0105-0106] The user terminal inserts 0 (zero) at positions corresponding to six subcarriers to which the M/2 symbols are not mapped and performs mapping to subcarriers #0 to #11 of the first transmitting antenna (Tx1) ).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and zero correlation sequence disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
Regarding claim 5, Mitsubishi further discloses said method further comprising to set the output signal of the N size IDFT corresponding to the first transmit antenna to 0 at least during a time period corresponding to one of the positions in the first SC-FDMA symbol dependent on the position ni of the symbol Xni and/or symbol Xni and/or the position M/2+P1+mod(-ni+P1+p-1,Q)  of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  in the first block of M symbols (Mitsubishi, Fig. 1 zero insertion and mapping 
    PNG
    media_image9.png
    237
    768
    media_image9.png
    Greyscale
); and/or to set the output signal of the N size IDFT corresponding to the second transmit antenna to 0 at least during a time period corresponding to one of the positions in the second SC-FDMA symbol dependent on the position ni of the symbol Xni and/or the position M/2+P1+mod(-ni+P1+p-1,Q)  of the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  in the first block of M symbols, for at least one i belongs to [1;L] before inserting the first, second, third and fourth Reference Signals of quadruplet i (Mitsubishi, Fig. 1 zero insertion and mapping 
    PNG
    media_image9.png
    237
    768
    media_image9.png
    Greyscale
).
	
	Regarding claim 6, Mitsubishi further discloses said method further comprising determining: 
    PNG
    media_image10.png
    286
    736
    media_image10.png
    Greyscale
(Mitsubishi, Figure 2 - Mapping of Alamouti pairs to subcarriers for PAPR preserving SFBC in DFTsOFDM, since it is discrete FT, the coefficient would be obvious integer and satisfy the criteria).
Regarding claim 7, Mitsubishi further discloses said method further comprising determining: 
    PNG
    media_image11.png
    122
    593
    media_image11.png
    Greyscale
 (Mitsubishi, Figure 2 - Mapping of Alamouti pairs to subcarriers for PAPR preserving SFBC in DFTsOFDM, since it is discrete FT, the coefficient would be obvious integer and satisfy the criteria).
Regarding claim 8, Mitsubishi further discloses wherein NL-N1 =L-1 (Mitsubishi, Figure 2 - Mapping of Alamouti pairs to subcarriers for PAPR preserving SFBC in DFTsOFDM, since it is discrete FT, the coefficient would be obvious integer and satisfy the criteria).
Regarding claim 9, Mitsubishi discloses SC-FDMA symbol are obtained from the symbol Xni , but does not explicitly disclose pni are equal to the samples of the first reference pni signal of quadruplet i in the first SC-FDMA symbol, is a component of a CAZAC sequence, wherein a value p' ni·, such as the samples in the second SC-FDMA symbol that are obtained from the symbol Yni. whose value is set to p' ni are equal to the samples of the fourth reference signal of quadruplet i in the second SC-FDMA symbol, is a component of a CAZAC sequence. 
	Okamura from the same field of endeavor discloses pni are equal to the samples of the first reference pni signal of quadruplet i in the first SC-FDMA symbol, is a component of a CAZAC sequence, wherein a value p' ni·, such as the samples in the second SC-FDMA symbol that are obtained from the symbol Yni. whose value is set to p' ni are equal to the samples of the fourth reference signal of quadruplet i in the second SC-FDMA symbol, is a component of a CAZAC sequence (Okamura, [0127] in a case where the waveform of the PUSCH is the CP-OFDM, a constant amplitude zero autocorrelation (CAZAC) sequence is used for the DMRSs. In this case, it can be onsidered that influence of frequency selective fading can be made smaller and a larger gain of the transmit diversity can be obtained in a case where the symbol pair is neighboring. Thus, in a case of the CP-OFDM, transmit diversity using the SFBC may be applied).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and zero correlation sequence disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
Regarding claim 10, Mitsubishi discloses wherein a value pni such as the samples in the first SC-FDMA symbol that are obtained from the symbol Xni whose value is set to pni are equal to the samples of the first reference signal of quadruplet i in the first SC-FDMA symbol, is equal to a value p (M/2+P1+mod(-ni+P1+p-1,Q)  such as the samples in the first SC-FDMA symbol that are obtained from the symbol X(M/2+P1+mod(-ni+P1+p-1,Q)  whose value set to p (M/2+P1+mod(-ni+P1+p-1,Q)  are equal to the samples of the second reference signal of quadruplet i in the first SC-FDMA symbol (Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols)
; and/or

    PNG
    media_image12.png
    80
    733
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    143
    736
    media_image13.png
    Greyscale

(Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols).
Regarding claim 11, Mitsubishi discloses wherein a value pni such as the samples in the first SC-FDMA symbol that are obtained from the symbol Xni whose value is set to pni are equal to the samples of the first reference signal of quadruplet i in the first SC-FDMA symbol, is equal to a value p’ni  such as the samples in the second SC-FDMA symbol that are obtained from the symbol Yni whose value set to p’ni are equal to the samples of the fourth reference signal of quadruplet i in the first SC-FDMA symbol (Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols)
; and/or

    PNG
    media_image14.png
    274
    742
    media_image14.png
    Greyscale

(Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols).
Regarding claim 12, Mitsubishi discloses 
    PNG
    media_image15.png
    182
    723
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    412
    733
    media_image16.png
    Greyscale
(Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols).
	Regarding claim 13, Mitsubishi discloses 
    PNG
    media_image17.png
    490
    727
    media_image17.png
    Greyscale

    PNG
    media_image18.png
    81
    718
    media_image18.png
    Greyscale
(Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols, all the pn have the same n union sets).
	Regarding claim 14, Mitsubishi in view of Okamura discloses the method of claim 1 and further discloses program product comprising code instructions to perform the method of claim 1, when said instructions are run by at least a processor (Okamura, [0211] Each function of the base station and the user terminal is implemented by reading given software (program) on hardware such as the processor and the memory, and by controlling the operation in the processor, the communication in the communication apparatus, and at least one of the reading and writing of data in the memory and the storage).  	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and zero correlation sequence disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
	Regarding claim 16, Mitsubishi disclose a method for extracting K quadruplets of a first, a second, a third and a fourth Reference Signals in a radio signal received over a wireless communication system, said radio signal being emitted by an emitter comprising at least two transmit antennas, each antenna being configured for transmitting on at least an even number M, strictly greater than 1, of different frequencies, and K being a strictly positive integer smaller than or equal to M/2, the emission of the radio signal being processed by:

    PNG
    media_image1.png
    144
    722
    media_image1.png
    Greyscale
 with P1 and P2 predefined positive integers, such as P1+P2 is strictly smaller than M/2, p a
predefined integer and E is 1 or -1 and Xk * being the complex conjugate of Xk; (Mitsubishi, sec 2.1 Where vector 
    PNG
    media_image2.png
    24
    87
    media_image2.png
    Greyscale
 represents a block of DFT precoded modulation symbols x which will be mapped as is onto the first antenna port. This is a DFTsOFDM signal. Since complex conjugation, time reversing, cyclic shifting and sign alternation applied in the frequency domain are PAPR preserving operations with respect to the time-domain signal, the resulting signal transmitted on the second antenna port has the same PAPR as the original signal. Indeed, this is equivalent to sending on the second antenna a DFTsOFDM signal corresponding to an equivalent constellation 
    PNG
    media_image3.png
    21
    44
    media_image3.png
    Greyscale
 with
	
    PNG
    media_image4.png
    35
    293
    media_image4.png
    Greyscale
.shifted by P1, M is even to make M/2 to be integer with the number of symbols)
- applying at least a M size DFT then a N size IDFT corresponding to a first transmit antenna, to the first block of M symbols to obtain a first single-carrier frequency division multiple access, SC-FDMA, symbol representing the first block of M symbols, said first SC-FDMA symbol being of a given duration (Mitsubishi, sec. 2.1 M is the number of allocated subcarriers (DFT precoder size), Fig. 1 discloses a N size IDFT at Tx1 with a time domain (i.e. interval of given duration));
- applying at least a M size DFT then a N size IDFT corresponding to a second transmit antenna, to the second block of M symbols to obtain a second single-carrier frequency division multiple access, SC-FDMA, symbol representing the second block of M symbols, said second SC-FD MA symbol being of the given duration (Mitsubishi, sec. 2.1 M is the number of allocated subcarriers (DFT precoder size), Fig. 1 discloses a N size IDFT at Tx2 with a time domain (i.e. interval of given duration));
- transmitting during a time interval of the given duration, respectively on the first and second transmit antennas, simultaneously the first and second SC-FDMA symbols, into the radio signal (Mitsubishi, sec. 2.1 cyclic shift or phase ramp applied in the time domain (i.e. interval of given duration) conserve the peak to average power ratio of the input constellation and that the signal on the 2nd transmit antenna is a DFTsOFDM signal with the same PAPR as the one on the 1st transmit antenna);

    PNG
    media_image5.png
    119
    674
    media_image5.png
    Greyscale
(Mitsubishi, pg.2 
    PNG
    media_image6.png
    97
    775
    media_image6.png
    Greyscale
)
and for each i-th quadruplet out of L quadruplets of a first, a second, a third and a fourth Reference Signals among the K quadruplets (Mitsubishi, Fig. 5-6 tansmitting with QPSK and QAM ):
- inserting the first Reference Signal such as samples of the first Reference Signal are in positions in the first SC-FDMA symbol dependent on a position ni of the symbol Xni in the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));

    PNG
    media_image7.png
    146
    718
    media_image7.png
    Greyscale
(Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS))
- inserting the third Reference Signal such as samples of the third Reference Signal are in positions in the second SC-FD MA symbol dependent on a position ni of the symbol Xni in the first block of M symbols (Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS));

    PNG
    media_image8.png
    140
    704
    media_image8.png
    Greyscale
(Mitsubishi, sec. 2.2 OL-TAS performs switching between transmit antennas during a codeword transmission. Sufficient DM RS need to be inserted in order to estimate channels from all the transmit antenna ports in order to support switching during a codeword transmission, which leads to denser DM-RS pattern in the time domain than Alamouti-type precoding or CDD, at least for low/medium-speed scenarios (DM-RS overhead is NTx times higher for OL-TAS)).
	Mitsubishi does not explicitly disclose the subcarrier shifted by P1 and extracting, before applying N size DFT on the received radio signal, parts of the radio signal, each part being received in one time window among time windows, said time windows being strictly included in the given time interval and processing said extracted parts independently from other parts of the received radio signal.
	Okamura from the same field of endeavor discloses said method comprising for at least one quadruplet i of first, second, third and fourth Reference Signals among the L quadruplets: extracting, before applying N size DFT on the received radio signal, parts of the radio signal, each part being received in one time window among time windows, said time windows being strictly included in the given time interval and processing said extracted parts independently from other parts of the received radio signal (Okamura, [0171] The received signal processing section performs receiving processes (for example, demapping (i.e. extracting), demodulation, decoding and so on) of received signals that are input from the transmitting/receiving sections. Here, the received signals include, for example, uplink signals (uplink control signals, uplink data signals, uplink reference signals, etc.) that are transmitted from the user terminal. The received signal processing section can be composed of a signal processor, a signal processing circuit, or a signal processing apparatus, which is described based on general understanding of the technical field to which the present disclosure pertains) and the subcarrier shifted by P1 (Okamura, [0123] Mapping of the modulation symbols of the DMRSs to the subcarriers #0 to #M-1 of the first transmitting antenna (Tx1) in Fig. 14 is similar to that in Fig. 12. Meanwhile, values mapped to the subcarriers #0 to #M-1 of Tx1 may be mapped to the subcarriers #0 to #M-1 of the second transmitting antenna (Tx2) in Fig. 14 at the user terminal while mapping positions are shifted in a frequency direction by a given offset).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Space Frequency block code disclosed by Mitsubishi and extract reference signal with offset disclosed by Okamura with a motivation to make this modification in order to improve received quality, area coverage, and the like (Okamura, [0006]).
	Regarding claim 17, Mitsubishi discloses wherein each time window among the
time windows strictly includes at least one time period corresponding to the receiving of
samples in a position among the positions in the first and/or second SC-FDMA symbols (Mitsubishi, pg. 3 
    PNG
    media_image19.png
    311
    770
    media_image19.png
    Greyscale
).
Regarding claim 18, Mitsubishi discloses wherein each time window among the time windows is strictly included in at least one time period corresponding to the receiving of samples in a position among the positions in the first and/or second SC-FDMA symbols (Mitsubishi, pg. 3 
    PNG
    media_image19.png
    311
    770
    media_image19.png
    Greyscale
).
Regarding claim 19, Mitsubishi discloses wherein each time window among the time windows is equal to one time period corresponding to the receiving of samples in a position among the positions in the first and/or second SC-FDMA symbols (Mitsubishi, pg. 3 
    PNG
    media_image19.png
    311
    770
    media_image19.png
    Greyscale
).
Regarding claims 15 and 20, these claims recite "a device for inserting K quadruplets"  and "a device for extracting K quadruplets" that disclose similar steps as recited by the method of claims 1 and 16, thus are rejected with the same rationale applied against claims 1 and 16 as presented above.
Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415            

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415